UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4218


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO PLEDGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever
III, Chief District Judge. (2:12-cr-00023-D-1)


Submitted:   December 22, 2014            Decided:   February 6, 2015


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, Chapel Hill, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Lorenzo Pledger appeals the 216-month sentence imposed

following his guilty plea to one count of conspiracy to possess

with intent to distribute a quantity of cocaine, in violation of

21 U.S.C. §§ 841(b)(1)(C) and 846 (2012).                     Before this court,

Pledger asserts that the district court procedurally erred by

(1)    departing     upward   under     U.S.    Sentencing     Guidelines       Manual

(“USSG”)        § 4A1.3,   p.s.   (2013);      and   (2)    granting     a    downward

departure under USSG § 5K1.1 but failing to state the extent of

the departure or to depart below Pledger’s guidelines range.

Pledger further asserts that these errors necessitate remanding

for     resentencing        because     his      sentence      is   substantively

unreasonable under the 18 U.S.C. § 3553(a) (2012) factors.                           We

disagree that resentencing is necessary, and affirm Pledger’s

sentence.

                We review a sentence for reasonableness applying “a

deferential        abuse-of-discretion         standard.”       Gall     v.     United

States, 552 U.S. 38, 41 (2007).                 We first review the sentence

for     “significant         procedural        error,”       including        improper

calculation of the Guidelines range, insufficient consideration

of    the   §    3553(a)   factors,   and      inadequate    explanation       of   the

sentence imposed.          Id. at 51.     Any preserved claim of procedural

error is subject to harmlessness review.                   United States v. Lynn,

592 F.3d 572, 576 (4th Cir. 2010).                    “A Guidelines error is

                                          2
considered harmless if we determine that (1) the district court

would have reached the same result even if it had decided the

guidelines issue the other way; and (2) the sentence would be

reasonable even if the guidelines issue had been decided in the

defendant’s favor.”            United States v. Gomez-Jimenez, 750 F.3d
370, 382 (4th Cir.) (internal quotation marks omitted), cert.

denied, 135 S. Ct. 305, 384 (2014).

            Where      the    district     court     procedurally      errs    in     its

Guidelines calculations but announces an alternative basis under

the § 3553(a) factors for the sentence it imposed, we must give

“due deference” to the district court’s § 3553(a) analysis.                           Id.

at 383.     “When reviewing the substantive reasonableness of a

sentence, we examine the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”           Id.    (alteration       and    internal     quotation       marks

omitted).

            Under USSG § 4A1.3(a)(1), a district court may depart

upward    from    a     defendant’s      Guidelines        range    “[i]f     reliable

information      indicates      that     the    defendant’s        criminal    history

category substantially under-represents the seriousness of the

defendant’s      criminal       history        or    the   likelihood       that      the

defendant     will     commit    other     crimes.”         Where,     as     here,     a

defendant’s criminal history category is VI, “the court should

                                           3
structure       the       departure          by      moving      incrementally         down        the

sentencing table to the next higher offense level in Criminal

History Category VI until it finds a guideline range appropriate

to the case.”            USSG § 4A1.3(a)(4)(B); see also United States v.

Dalton, 477 F.3d 195, 199 (4th Cir. 2007).                                    To satisfy this

requirement,         a    district          court,      however,    “need      not    .   .    .    go

through     a     ritualistic               exercise       in     which      it      mechanically

discusses each criminal history category or offense level it

rejects    en     route        to     the    category       or    offense      level      that      it

selects.”        Dalton, 477 F.3d at 199 (alterations and internal

quotation marks omitted).

            First, Pledger argues that the district court failed

to apply an incremental approach when departing upward.                                            The

record demonstrates, however, that the district court clearly

noted its responsibility under USSG § 4A1.3(a)(4)(B) and Dalton

to   employ      an       incremental          approach         when     departing.            After

mentioning the possibility of raising Pledger’s offense level to

level     thirty         or    thirty-one,           the    district         court    ultimately

determined       that         level    thirty-two          appropriately          accounted        for

Pledger’s       under-represented                 criminal       history.         Finally,         the

district        court         sufficiently           justified         the    extent      of       its

departure       by       citing       the    violent       nature       of    Pledger’s        prior

offenses, the fact that Pledger did not take advantage of the

repeated leniency he received when sentenced in state court, and

                                                    4
the   high    likelihood     that     Pledger          would     reoffend.      See    USSG

§ 4A1.3 cmt. background.              Accordingly, the district court did

not procedurally err in determining the extent of its departure.

             Second, Pledger argues that under USSG § 1B1.1(a)(6),

the district court erred by departing upward pursuant to USSG

§ 4A1.3(a)        after   adjusting    Pledger’s          total     offense    level     and

Guidelines range based on Pledger’s career offender status under

USSG § 4B1.1.         However, we have approved of a district court’s

ability      to    depart    under    USSG         §     4A1.3     after     adjusting    a

defendant’s Guidelines range in accordance with USSG § 4B1.1.

See United States v. Munn, 595 F.3d 183, 188-89 n.8 (4th Cir.

2010)     (“[A]    sentencing   court,       after        finding     that    the    Career

Offender      Provision      overrepresented              a      defendant’s     criminal

history, was free to depart [under USSG § 4A1.3] to a lower

level, a lower criminal history category, or both.”).                            In fact,

as the extent of a departure under USSG § 4A1.3 may be limited

by    a   defendant’s       status    as       a       career     offender,    see     USSG

§ 4A1.3(b)(3)(A), it would be impossible to accurately depart

under USSG § 4A1.3 prior to determining whether a defendant is a

career offender for purposes of USSG § 4B1.1.                         Accordingly, the

district court did not procedurally err by departing under USSG

§ 4A1.3(a) after adjusting Pledger’s offense level pursuant to

USSG § 4B1.1.



                                           5
            Whether    the        district       court    procedurally       erred     when

departing under USSG § 5K1.1 is a closer question.                               But even

assuming procedural error, we conclude that any such error was

harmless.       See United States v. Hargrove, 701 F.3d 156, 161-62

(4th Cir. 2012); United States v. Savillon-Matute, 636 F.3d 119,

123-24 (4th Cir. 2011).                 Where a sentencing court “expressly

state[s] in a separate and particular explanation that it would

have reached the same result, specifically citing to Savillon-

Matute, Hargrove, and its review of the § 3553(a) factors,” it

is apparent that the court would have imposed the same sentence

absent    the   alleged      error.       Gomez-Jimenez, 750 F.3d    at   383.

Here, the district court unquestionably announced an alternative

basis for its sentence pursuant to Savillon-Matute and Hargrove,

stating     that    even     if    it    erred      when     calculating         Pledger’s

Guidelines range, it would have imposed a 216-month sentence

under the § 3553(a) factors.               Therefore, the first prong of the

harmless error test is satisfied and remand is only appropriate

if the sentence imposed is substantively unreasonable.

            Pledger    contends         that     his     sentence    is   substantively

unreasonable       because    the       district       court   over-emphasized          his

criminal history in comparison to the other § 3553(a) factors.

We disagree.

            “[D]istrict       courts       have     extremely        broad   discretion

when determining the weight to be given each of the § 3553(a)

                                             6
factors.”     United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).      The district court acknowledged that Pledger was not a

“huge dealer” but placed more weight on the fact that Pledger

was   “a    relentless       dealer”    who       “engaged,    again,       in   a     serious

criminal     offense,”       involving        “very       harmful    substances.”          In

imposing its sentence, the district court also relied on the

need to protect society from Pledger because he was “a very

violent, dangerous criminal” who would reoffend.                             Finally, the

court noted Pledger’s lack of respect for the law evidenced by

Pledger’s statement to the court.

             The      mere    fact      that        the    district        court       weighed

Pledger’s likelihood of recidivism and the need to protect the

public more heavily than other § 3553(a) factors does not render

the sentence substantively unreasonable.                       See United States v.

Rivera-Santana,        668 F.3d 95,     104-05       (4th    Cir.    2012).         The

district court did not abuse its discretion by imposing a 216-

month      sentence     under    the      §       3553(a)     factors       where,      after

considering all the factors, it decided to focus on Pledger’s

likelihood     of     recidivism       and    the    need    to     protect      the    public

given Pledger’s extensive criminal record, featuring twenty-four

years of serious offenses.

             Because Pledger’s 216-month sentence is substantively

reasonable under the § 3553(a) factors, the second prong of the

harmless     error     test     is     satisfied.           Accordingly,         we    affirm

                                              7
Pledger’s sentence.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       8